223 Md. 339 (1960)
164 A.2d 467
WILLIAMS ET AL.
v.
STATE (Two Appeals In One Record)
[No. 60, September Term, 1960.]
Court of Appeals of Maryland.
Decided October 25, 1960.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
George H. Rosedom, with whom were Brown, Allen & Watts on the brief, for appellants.
James H. Norris, Jr., Special Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, Saul A. Harris and Howard Reamer, State's Attorney and Assistant State's Attorney of Baltimore City, respectively, on the brief, for appellee.
PER CURIAM:
The defendants were convicted on a charge of assault with intent to rob. They appeal on the grounds of (i) insufficiency of evidence, (ii) conflicting statements of witnesses, and (iii) lack of positive identification of the defendants.
*340 The evidence showed that the arrest was made at the scene of the crime, that the victim had screamed for help, that he and the two defendants were found together in a doorway when the police arrived in response to his cries for help; that when the police arrived the defendants somewhat hastily returned to the victim some articles of clothing which he said he had just bought nearby. A wallet said to have contained six dollars was not found.
We think the evidence was ample to sustain the convictions. The alleged contradictions were of no consequence and, in any event, the credibility of the witnesses was a matter for the trier of the facts. In the light of the circumstances of the arrest, the alleged lack of identification is without merit.
Judgment affirmed.